          Case 5:19-cv-05787-JMG Document 16 Filed 03/06/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF PENNSYLVANIA
______________________________________

JAIMARIA BODOR,                      :
                  Plaintiff,         :
                                     :
                  v.                 :              Civil No. 5:19-cv-05787-JMG
                                     :
MAXIMUS FEDERAL SERVICES,            :
INC.,                                :
                  Defendant.         :
______________________________________

                                           ORDER

       AND NOW, this 6th day of March, 2020, the Court having granted Motion of the

Plaintiff for Pro Hac Vice (Doc. 13) by Order dated February 13, 2020 and filed on March 4,

2020 (Doc. 15); and it appearing that counsel has not paid the $40.00 fee;

       IT IS HEREBY ORDERED THAT Order dated February 13, 2020 and filed on

March 4, 2020 (Doc. 15) is VACATED.



                                                    BY THE COURT:



                                                    /s/ John M. Gallagher
                                                    JOHN M. GALLAGHER
                                                    United States District Court Judge
